DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 4/22/21

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 4/22/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 4/22/21. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Regan et al. (US 2019/0191631) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija et al. (US 2018/0153084) in view of Regan et al. (US 2019/0191631).

Regarding claims 1, 15, 16, and 20, Calleija discloses a weed controlling apparatus including an agricultural machine comprising (Abstract): 
at least one processor (¶94 – control modules); and 
memory storing instructions executable by the at least one processor (¶94 – memory and data storage);
signal directed toward plant matter (¶104 – the system can automatically detect and distinguish between types of weeds corresponding to the recited signals directed toward plant matter); 
a sensor system configured to (¶104): 
sense electromagnetic radiation reflected from the plant matter (¶104 – imaging sensors collect visible light including the corresponding electromagnetic radiation); 
generate a first signal based on the sensed electromagnetic radiation (¶104 – color measurement data); and 
generate a second signal indicative of response of the plant matter (¶104 – the computer system can operate independently with high speed, complex computation and high precision and accuracy and then report back only the details of importance to the operator corresponding to the recited second signal indicative of plant matter); 
a plant evaluation system configured to: based on the first and second signals, generate plant characterization data indicative of one or more physical characteristics of the plant matter (¶104 - automatically detect and distinguish between types of weeds based on color, temperature, weight size etc. corresponding to the recited plant characterization data); and 
a control system configured to generate an action signal based on the plant characterization data wherein the first signal is indicative of at least one of (¶104 – take various corrective actions for each one corresponding to the recited action signal based on characterization data): 
a shape of the plant matter, a location of the plant matter, or a color of the plant matter, and the one or more physical characteristics comprises at least one of (¶104 – color and size corresponding to the recited shape/color of the matter, and ¶141 - identification of targets and non-targets in local coordinate frame): 
a plant species, a plant health, a plant yield, or a number of plants of a particular species (¶104 – weed type corresponding to the recited plant species).
Calleija does disclose the use of an ultrasound sensor (¶105) corresponding to the recited vibration stimulation/response controls however it does not explicitly disclose the differentiation of crop matter using sound waves or actively stimulating the plant matter in 
However, Regan discloses a plant phenotyping system utilizing mechanical manipulation including an air agitator to shake the plant to cause the plant to oscillate at resonant frequency to identify physical properties of the plants corresponding to the recited a vibration stimulation signal, transmitted through air, that mechanically stimulates plant matter on a field (Figs. 3-5 and ¶24-26).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field plant phenotyping techniques and system of Regan in order to increase throughput and decrease cost of analyzing data about plants under review (Regan - ¶6).

Regarding claim 2, Calleija further discloses wherein the control system is configured to send the action signal to at least one of (¶104. Note at least one of function necessitates only one feature to be included): 
a display device, wherein the action signal controls the display device to display an indication of the one or more physical characteristics; 
a storage device, wherein the action signal controls the storage device to store an indication of the one or more physical characteristics (¶42-43 – store state information); or 
a controllable machine subsystem, wherein the action signal controls the controllable machine subsystem to perform an agricultural operation relative to the plant matter (¶104 - controls the end effector and manipulation devices to weed the targets). 

Regarding claim 3, Calleija further discloses the control system is configured to send the action signal to a controllable machine subsystem to perform an agricultural operation that applies an agricultural substance to the plant matter (¶25 - convey a liquid pesticide, herbicide, fertilizer or other agricultural chemical or additive in the form of a jet, steam, drip feed or spray, to the targeted weeds, or alternatively to targeted crops). 

Regarding claims 4, 5, and 19, Calleija does disclose the use of an ultrasound sensor (¶105) corresponding to the recited vibration stimulation/response controls however it does not explicitly disclose the differentiation of crop matter using sound waves or actively stimulating the plant matter in order to sense the physical response to determine the characteristic.
However Regan further discloses physical response comprises a resonant vibration response, and the plant characterization data is generated based on at least one of a magnitude or a gradient of the resonant vibration response (Figs. 3-5, ¶24-26, and ¶35 – plant oscillation or plant agitation corresponding to the recited physical response at resonant frequency of the plant where jets are varied to find the true resonant frequency of the plant corresponding to the recited magnitude or gradient of resonant frequency), and
plant characterization data is generated based on correlating the sensed resonant vibration response with a priori response data (Fig. 9 and ¶30-35 – properties of the plant corresponding to the recited plant characterization data).


Regarding claim 6, Calleija further discloses characterizing plant species based on resonance response (¶104 – weed type corresponding to the recited plant species), but does not disclose the use of actively stimulating the plant to identify plant characterization.
However Regan further discloses using an air agitator to shake the plant to cause the plant to oscillate at resonant frequency to identify physical properties of the plants (Figs. 3-5 and ¶24-26)
The combination of the in-field plant characteristic detection system of Calleija with the active stimulation/resonance detection system of Regan fulfils all of the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field plant phenotyping techniques and system of Regan in order to increase throughput and decrease cost of analyzing data about plants under review (Regan - ¶6).

Regarding claim 7, Calleija further discloses the targeting of plants to increase yield (¶107) but does not explicitly disclose measuring the crop with the resonance in order to measure health or yield of that crop.
 wherein the plant characterization data indicates a health or yield of one or more plants in the plant matter (¶20 and ¶35 - physical properties of the plant, for example, strength or stiffness of the stalk, mass of the plant, distribution of the fruits, density and size of the leaves, and size of the plant, strength of the stalk, size of the leaves, mass of the fruit, presence of plant lodging, etc, demonstrating multiple characteristics of plant health and yield).
The combination of the in field plant characteristic detection system of Calleija with the active stimulation/resonance detection system of Regan fulfils all of the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field plant phenotyping techniques and system of Regan in order to increase throughput and decrease cost of analyzing data about plants under review (Regan - ¶6).

Regarding claim 8, Calleija does not distinguish between quality of the same plants however Regan further discloses plant evaluation system is configured to distinguish between a plurality of plants of the identified plant species, and the plant characterization data is indicative of different sets of characteristics of each plant in the plurality of plants (Fig. 5 and ¶26 discloses the jet targeting and identifying individual plants until the resonance of a single plant is established corresponding to the recited distinguishing between a plurality of plants of the same species for specific plant characterization).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field 

Regarding claims 9, 11, and 17, Calleija further discloses the vibration stimulation signal comprises a mechanical wave, and the second signal is generated based on at least one of (¶105 – acoustic sensor includes the recited mechanical wave): 
an output from a laser vibrometer that senses the plant matter (¶105 – discloses both laser and acoustic which senses vibration responses, while neither are specifically a laser vibrometer, either/or alone or in combination will achieve the same function); or 
one or more images of the plant matter captured by an imaging sensor (¶37 and ¶105 – visual sensor or camera).

Regarding claim 10, Calleija further discloses control system is configured to send the action signal to a controllable machine subsystem configured to perform a harvesting operation (¶2 – can be adaptable to harvest produce corresponding to the recited action signal to perform a harvesting operation).

Regarding claims 12 and 18, Calleija further discloses the first signal is based on an image of the plant matter, and the physical response of the plant matter is determined based on a time series of images of the plant matter (¶37-38 – real time feedback using imaging sensors correspond to the recited first image of the plant as well as a time series of images including real time position and orientation utilizing pixel analysis corresponding to the recited .  

Regarding claim 13, Calleija further discloses the agricultural machine comprises at least one of a drone or a handheld device (¶95 – UAV corresponding to the recited drone). 

Regarding claim 14, Calleija further discloses plant evaluation system is configured to determine, based on the first signal, at least one of: a shape of the plant matter, a location of the plant matter, or a color of the plant matter (¶104 – color and size corresponding to the recited shape/color of the matter, and ¶141-143 - identification of targets and non-targets in local coordinate frame including location estimates); and 
further comprising: a location sensor configured to generate an indication of a geographical location of the plant matter (¶40 - global coordinates of each target are estimated using one or more sensors); and 
a geographical correlation component that correlates the plant characterization data to the geographical location(¶40 - global coordinates of each target are estimated using one or more sensors, where global coordinates of each target corresponding to the recited geographic location of the characterization data).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Leyns et al. (US 2014/0154729) discloses a plant specimen screening device utilizing resonance frequencies to identify data related to leafs, roots, or other characteristics (¶52 and ¶162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665